DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/275,560, filed February 14, 2019, now U.S. Patent No. 11,062,152, which claims the benefit of U.S. Patent Application No. 15/460,183, filed March 15, 2017, now U.S. Patent No. 10,210,402, which claims the benefit of United States Provisional Patent Application No. 62/308,631, filed on March 15, 2016, is acknowledged.

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 07/12/2021, 10/21/2021, and 03/25/2022 were reviewed and the listed references were noted.  

Drawings
The 13 page drawings have been considered and placed on record in the file.  

Status of Claims
Claims 1-24 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-24 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent Nos. 10,210,402 and 11/062,152.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent Nos. 10,210,402 and 11/062,152.  For example, the following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 10,210,402.

Instant Application
Patent Application No. 10,210,402
1. A system mounted on a host vehicle, the system comprising: 
one or more cameras; and 
one or more processors, wherein the one or more processors are configured to execute instructions to: 
determine a path expected to be traversed by a first wheel of the host vehicle on a road surface; 
derive, using at least two images captured by the one or more cameras, an initial road profile; 
compute a residual motion for a first point located along the path expected to be traversed by the first wheel; 
translate the residual motion for the first point to a distance from the host vehicle to the first point and a height of the road surface at the first point; 
compute an indication of a lateral slope of the road surface at the first point; and 
output, on a vehicle interface bus of the host vehicle, an indication of the height of the first point and an indication of the lateral slope of the road surface at the first point, 
wherein the road surface comprises the road surface and any stationary object on or under the road surface.
14.  A system mounted on a vehicle, the system comprising:
one or more cameras; and 
one or more processors, wherein the one or more processors are configured to execute instructions for:
determining a path expected to be traversed by at least one wheel of the vehicle on a road surface; 
determining, using at least two images captured by the one or more cameras, a height of the road surface for at least one point along the path to be traversed by the wheel; 
computing an indication of a lateral slope of the road surface at the at least one point along the path; 
outputting, on a vehicle interface bus on the vehicle, an indication of the height of the point and an indication of the lateral slope at the at least one point along the path; 
accessing visual data representing the road surface; 
determining an initial road profile of the road surface, wherein the road profile is derived from residual motion along a vehicle path associated with the road surface; 
segmenting a portion of the visual data representing the road surface into a first segment and a second segment, wherein the portion of the visual data that is segmented includes visual data representing a vertical deviation on the road surface; 
determining a first segment road profile for the first segment of the portion of the visual data; 
determining a second segment road profile for the second segment of the portion of the visual data; 
comparing one or more of the first segment road profile, the second segment road profile, and the initial road profile; and 
based at least in part on results of the comparison, outputting the indication of the height of the point and the indication of the lateral slope at the at least one point along the path.




Allowable Subject Matter
Claims 1-17 are not rejected over prior art and will be allowed once the above-described non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: The closest prior art reference Gregory Gerhard Schamp (US 2015/0294161 - IDS) discloses “A system mounted on a host vehicle, the system comprising: one or more cameras” (Schamp, Paragraph [0038]); “and one or more processors, wherein the one or more processors” (Paragraph [0038], the vision image processor) “are configured to execute instructions to: determine a path expected to be traversed by at least a first wheel of the host vehicle on a road surface; derive, using at least two images captured by the one or more cameras, an initial road profile; (Schamp, Paragraph [0038], where the two cameras images are generating a range map that through calculation by the processor, measures an elevation profile for the road that the vehicle is traversing.  Also, see Paragraph [0039], where the elevation profile is fed into a suspension controller.  Finally, Figure 11:1118 and 1120 shows the determination of the tire path); (Schamp, Figure 13 and Paragraph [0075], where a pitch/roll analysis is disclosed to be performed; and a roll analysis may be interpreted as the lateral slope of the road.  Also, see Figure 11:1124); “and output, on a vehicle interface bus on the host vehicle, an indication of the height of the first point and an indication of the lateral slope of the road surface at the first point” (Schamp, Figure 11:1140 discloses that the results of the measured or calculated information is provided as an output to Suspension Controller, which is interpreted to be a component of the vehicle interface bus), 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662